Felton, Chief Judge.
The prior judgment of this court in the above case having been reversed by the Supreme Court of Georgia in Walden v. Coleman, 217 Ga. 599 (124 SE2d *436265), the original judgment of this court (104 Ga. App. 661, 122 SE2d 757), is vacated and the judgment of the trial court is affirmed in accordance with the judgment and opinion of the Supreme Court.
Decided March 2, 1962.
Smith, Field, Ringel, Martin & Carr, Palmer H. Ansley, for plaintiff in error.
N. Forrest Montet, Roscoe Pickett, contra.

Judgment affirmed.


Bell and Hall, JJ., concur.